The opinion of the court was delivered by
Royce, Ch., J.
It is not necessary to state all the facts relating to the question of settlement The settlement was indisputably in Hartland, unless William Patch, the late husband of the said Sophronia, and the father of her children, acquired a settlement in Hartford, under the eighth clause of section one of the statute of November 26, 1817, (which is re-enacted, and forms the eighth clause of section one of chap. 15 of the Revised Statutes,) by a residence fhere, supporting himself and family for the term of seven years.
Objections are taken to the sufficiency of the evidence given to make out such a residence, whether it is calculated from November, *3971826, when he commenced living in Hartford, or from October, 1829, when he arrived at the age of twenty one years. As to the period commencing November, 1826, it is objected, that he was at Whitehall five or six months in the season of 1830 ; and that at the beginning of this residence he was but eighteen years old. It is answered, that the absence at Whitehall was for a temporary purpose, that he left a portion of his effects at Hartford, intending to return there, (as he did,) when the purpose of such absence was accomplished; and as to his infancy from 1826 to 1829, it is answered, that he had prepreviously become emancipated.
» There is no occasion to determine whether the absence at Whitehall was such as would legally interrupt or sever the period of residence in Hartford ; nor whether the facts disclosed in the case were sufficient to constitute a legal emancipation : — because infancy alone, during the first three years, was a bar to any accruing settlement by residence during that time. The- settlement by seven years’ residence is expressly confined to persons “ of full age and these words can only have reference to the age of legal majority.
If the period is calculated from his coming of full age, it is objected, that the continuity of his residence in Hartford was broken by his removal to New-Hampshire in 1834, and his residence there for three or four months. And as it appears that he removed with his family, and set up business there, leased a house, garden, &c., and, while there, withdrew all his property and effects from Hartford, though he may have contemplated a return to Hartford at some future, but uncertain time, there was a clear interruption of his residence in that town. The case is identical, in principle, with that of Royalton v. Bethel, 10 Vt. 22. It follows, that the paupers had their legal settlement in Hartland, when the order of removal was made.
Whether this widow and her children were legally chargeable to Hartford must depend upon the degree of her destitution and poverty, when the proceedings were taken. It seems she was herself sickly and subject to fits, and that her children were of tender age. Little reliance for support could therefore be placed upon the personal efforts or labor of the family.
It is claimed, however, that she had property and means sufficient to have sustained herself and children, at least, for a time. She b.e-*398came the owner of her husband’s wearing apparel upon his death in 1843; but whether any part of it remained undisposed of, when these proceedings were taken, does not appear. We are agreed, that this is entitled to no consideration. She also owned, as heir of her deceased father, an undivided share, worth from $30 to $40, in the reversion of her mother’s dower; but this had been attached, and was then holden 'to satisfy a judgment against her of something over $30. She also possessed three beds, and bedding for the same; but it appears, that one was claimed by her mother; and the jury have found, that she had no more furniture, of any kind, than was necessary to enable her, with her children, to live comfortably. And so long as it was neccessary, or expedient, that they should continue together as a family, it could answer no valuable purpose to either town, to require this furniture to be disposed of, since a like amount would have to be substituted. It would seem, that nothing should be reckoned on account of the sum found due, in 1830, from one Combs, the administrator of her father’s estate, (and of which her share was about $20,) because that sum was then legally transferred to the custody of said Combs, as guardian of the children, and the evidence tended to show it all expended many years before the trial. She had no legal claim to the cow, or the rent due to her husband from one Bailey, (of about $Í2,) until administration should be taken out upon her husband’s estate; and a lien was claimed on the cow for a year’s keeping. As to the small house, or cabin, erected by her'Ti'usband on the dower land of her mother, (said to be worth from $25, to $40 to remove,) the case leaves it in doubt, whether it could lawfully be removed from the land, without consent from the tenant in dower.
The fact that these persons had been relieved, to the amount of some five dollars, at the expense of Hartford is entitled to some weight, as evidence that they were properly chargeable. No inducement appears, for affording that assistance collusively, or fraudulently. It might be otherwise, had the paupers been about to become settled in Hartford. But the only mode, in which this could happen, would be by a seven years’ residence of the widow, after she became such; and her residence in that character commenced in 1843.
On the whole, we do not think there was such evidence, that she *399had the means of supporting herself and children without public aid, that the removal ought to have been defeated on that ground.
Judgment affirmed.